DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/276,575. The preliminary amendment filed on March 16, 2021 has been entered.  Claims 1-17 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 16, 2021 and December 1, 2021 have been considered by the examiner. 
The citation of U.S. Patent No. 6,726,962 in the IDS filed December 1, 2021 has been corrected to identify the inventor as required by 37 C.F.R. 1.98(b)(1). 

Drawings
The drawings are objected to because the sheets are not numbered in accordance with 37 C.F.R.1.84(t) and PCT Rule 11. The two (2) drawing sheets should be numbered 1/2 and 2/2 rather than “11 and “12”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0025] line 1 “locking blade” should be --pawl-- in order to be consistent with the terminology used in paragraph [0022] line 2 and elsewhere in the description.  
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to as failing to comply with 37 CFR 1.52(a)(1)(v) and
PCT Rule 11.2(a) because the amended portions of the claims lack sufficient clarity and
contrast between the paper and the writing thereon to permit the direct reproduction of
readily legible copies and electronic capture by use of digital imaging and optical
character recognition. See MPEP § 502.05(I)(D)(1) and MPEP § 608.01(I). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 recite a “spur gear” and claims 11, 14 and 17 recite a “spur gear portion”. The definition of “spur gear” and “spur gear portion” as used in the claims is not entirely clear.  A spur gear is generally understood in the art as having teeth which are parallel to the rotational axis of the gear. Paragraph [0023] describes a “spur gear 6” having a “central helical toothing portion 16” as shown in Fig. 3.  Inasmuch as the gear 6 has helical teeth 16, it is apparently a helical gear rather than a spur gear. For purposes of examination “spur gear” is being interpreted to mean a gear having radially extending teeth on the outer periphery.
Claims 1, 3, 5, 7-9, 11, 12 and 15-17 recite a first or gear-side “freewheel gear portion” and a second or shaft-side “freewheel gear portion”. The definition of “freewheel gear portion” as used in the claims is not entirely clear.  A freewheel is understood in the art to be an overrunning clutch that prevents torque transmission when a driven shaft rotates faster than a driving shaft. Paragraph [0021] describes a “first freewheel gear portion 10” which is a straight-toothed sprocket and a corresponding shaft-side20 second freewheel gear portion 11 having the same shape that can be connected to transmit drive power via an axially movable sliding sleeve. The “freewheel gear portions” 10 and 11 shown and described do not perform the function of a freewheel, but instead are clutch teeth that can be rotationally coupled via the sliding sleeve. For purposes of examination, the terminology “freewheel gear portion” is being interpreted to mean clutch teeth that can be selectively coupled to one another.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0284340 A1 (Morizumi). 
Regarding claim 11, Morizumi discloses a transmission (M) comprising: a shaft (15) having a shaft-side freewheel gear portion (see the annotated copy of Fig. 1 below); a gear rotatably supported about the shaft (see paragraph [0036]), the gear having a gear-side freewheel portion (see the annotated copy of Fig. 1 below), a spur gear portion (39), and a parking gear portion (41); and4Serial No. UnknownAtty. Dkt. No. P181385 WO-US a sleeve described in paragraph [0047], lines 1-2 as being engaged by the shift fork 48 shown in Figs. 7-10) configured to move axially between a first position (Fig. 6) in which it rotationally couples the gear to the shaft and a second position (Figs. 1-5) in which the gear and the shaft are free to have different rotational speeds.  

    PNG
    media_image1.png
    780
    757
    media_image1.png
    Greyscale

Regarding claim 12, in the second position (Figs. 1-5), the sleeve engages the shaft-side freewheel gear portion but does not engage the gear-side freewheel portion.  
Regarding claim 13, the transmission of Morizumi further comprises a parking pawl (43, see Figs. 7-10 and paragraph [0045]) configured to engage the parking gear portion (41) such that a rotational speed of the gear is constrained to be equal to zero (see paragraph [0050]).  
Regarding claims 14 and 17, Figs. 1-6 of Morizumi show a root diameter of the spur gear portion (39) exceeds an outer diameter of the parking gear portion (41) and exceeds an outer diameter of the gear-side freewheel portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0284340 A1 (Morizumi).
Claim 1 is more specific than claim 11 regarding the location of the first freewheel gear portion and the parking lock gear portion on opposite side flanks of the spur gear. In Morizumi the first (gear-side) freewheel gear portion and the parking lock gear portion (41) are both provided on the same (right-hand side) flank of the gear. However, the person of ordinary skill would recognize that the parking brake will function the same whether it is placed on the right side or the left side of the spur gear portion 39.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to locate the parking lock gear 41 of Morizumi to the left of the spur gear portion 39 (i.e. on the side flank of the gear opposite the side flank on which the gear-side freewheel portion is provided) when space considerations necessitate placement of the pawl and lock gear at the left hand end of shaft 15. 
Regarding claim 2, an outer diameter of the parking gear portion (41) is smaller than a root diameter of the spur gear portion (39).
Regarding claims 3, 15 and 16, the outside diameter of the freewheel gear portion is smaller than root diameter of the spur gear but not smaller than the outside diameter of the parking lock gear portion. However, increasing the size of the parking gear wheel so as to have a larger diameter than the freewheel gear in order to provide larger stronger teeth on the parking gear portion would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.
Regarding claim 5, the spur gear is shown as a one-piece component with an integrally formed freewheel portion and an integrally formed parking lock gear portion.
Regarding claim 7, the sliding sleeve of Morizumi is axially adjustable via a shift fork arrangement engaging in an outer radial circumferential groove of the sliding sleeve. See paragraph [0047] lines 1-2.  
Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morizumi as applied to claim 1 above, and further in view of US 2008/0242467 A1 (Matsushita). 
Morizumi does not disclose the claimed bearings. Mounting of gears on a shaft via needle bearings and mounting shafts in a housing via roller bearings was well known before the effective filing date of the claimed invention as seen in Fig. 2 of Matsushita where gears 31, 32 are mounted on a shaft 40 by needle bearings 48 and the shaft is mounted in a housing by roller bearings 38a, 39a. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to mount the gears and shaft of Morizumi by means of the specified bearings in order to permit the gears and shaft to rotate freely with reduced friction as is known in the art. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morizumi as applied to claims 1 and 5 above, and further in view of U.S. Patent No. 4,677,870 (Alshareedah).
The product by process limitations of claim 6 have no patentable weight. Nonetheless, while Morizumi does not describe the manner in which the gear is formed, Alshareedah provides evidence that it was known to form gears by drop forging steel. See column 2, lines 33-35 and claim 1. Forming the gear of Morizumi by this known method does not produce any unexpected result.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106051147 A (Univ Hebei) in view of Morizumi.
Regarding claim 10, Univ Hebei discloses an electric axle drive of a motor vehicle (paragraph [0012]), with a motor vehicle transmission (102, 103) arranged between an electric motor (104) and a differential gear (003) for reducing the engine speed. A parking gear 205 is mounted on shaft 201, and a similar clutch 203 ids provided for selectively coupling a spur gear 204 to shaft 202.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the function-integrated transmission unit of Morizumi for the clutch and parking gear in Univ Hebei in order to eliminate the need for a separate parking lock actuator in view of the teaching of Morizumi in paragraph [0010].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656